                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA




          IN RE:                                                MDL NO. 2047

  CHINESE-MANUFACTURED DRYWALL                                  SECTION: L

  PRODUCTS LIABILITY LITIGATION                                 JUDGE FALLON

                                                                MAG. JUDGE WILKINSON


          THIS DOCUMENT RELATES TO:

          Guilfort Dieuvil


                                          ORDER & REASONS

       Before the Court is a motion in limine to “Prevent Claimant Guilfort Dieuvil from

Introducing Any New Testimony and/or Evidence at the Hearing Regarding the Objection to the

Special Master’s Order and Decree,” filed by the Knauf Defendants. R. Doc. 22234. The motion

is opposed. R. Doc. 22239. Defendants have filed a reply. R. Doc. 22240.

       This motion concerns an objection to the special master’s findings filed by Claimant

Guilfort Dieuvil, R. Doc. 21104, which the Court set for hearing, R. Doc. 22173. The Knauf

Defendants filed the instant motion in advance of the hearing, seeking to exclude certain evidence

they believed Mr. Dieuvil intended to present at the hearing that were not presented to the special

master. The disputed evidence which formed the basis of the motion turned out to be: (1) a box

containing physical evidence of which the special master only had pictures or nearly illegible hand-

written notes describing the contents of the boxes, (2) the report of JES, and (3) the report of Velez.
       The Court heard oral argument on the motion on May 17, 2019. During oral argument,

Defendants stated they had no objection to admitting the physical evidence, and Claimant

represented he no longer intended to introduce the two expert reports. Thus, the dispute was

resolved. Accordingly;

       IT IS ORDERED that motion in limine to “Prevent Claimant Guilfort Dieuvil from

Introducing Any New Testimony and/or Evidence at the Hearing Regarding the Objection to the

Special Master’s Order and Decree,” filed by the Knauf Defendants, R. Doc. 22234, be and hereby

is DENIED AS MOOT.



       New Orleans, Louisiana on this 20th day of May, 2019.



                                                  ______________________
                                                        Eldon E. Fallon
                                                   U.S. District Court Judge




                                              2
